Citation Nr: 0532296	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  98-19 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES 

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of June 2003 and March 2004.  This 
matter was originally on appeal from October 1998 and June 
1999 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in No. Little Rock, Arkansas.  In 
a March 2004 decision, the Board reopened the claims on 
appeal but deferred disposition of the claims on the merits 
until further development was conducted.

The issue of entitlement to service connection for a 
bilateral foot disorder is the subject of the REMAND that 
follows.  The appeal as to this issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent medical evidence of record that 
links the veteran's currently diagnosed lung disorders to 
episodes of pneumonia the veteran reportedly contracted 
during service. 

3.  There is competent medical opinion evidence of record 
that shows that the veteran's currently diagnosed low back 
disorder manifested by degenerative disc disease is not a 
residual of a back injury the veteran reportedly sustained 
during service. 

4.  There is competent medical opinion evidence of record 
that shows that the veteran's currently diagnosed bilateral 
leg disorder manifested by osteoarthritis of the knees and 
ankles is not a residual of an injury to the veteran's legs 
that he reportedly sustained during service; there is no 
competent medical evidence of record that links the veteran's 
currently diagnosed bilateral varicose veins to an injury to 
the veteran's legs that he reportedly sustained during 
service. 


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Residuals of a back injury were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2004).

3.  A bilateral leg disorder was not incurred in or 
aggravated during active service; nor may any currently 
diagnosed bilateral leg disorder subject to presumptive 
service connection be presumed to have been incurred therein.  
38 U.S.C.A.          §§ 1110, 1112, 1113, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remands of June 2003 and March 2004 and Veterans 
Claims
           Assistance Act of 2000

On Remand from the Board, in correspondence dated in June 
2003, the RO advised the veteran of VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA), and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claims, including 
which portion of the information and evidence necessary to 
substantiate his claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) (redefining the obligations of VA with respect to the 
duty to assist and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits); 38 C.F.R. § 3.159 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The June 2003 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The Appeals Management 
Center (AMC) mailed the veteran a follow-up 'duty to assist' 
letter in March 2004 and September 2004.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decisions were rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decisions.  Nevertheless, the 
case was reconsidered again in August 2003 and August 2005, 
and the Supplemental Statements of the Case (SSOC) were 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices did 
not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id. 

Lastly, pursuant to the Board's Remands, the AMC afforded the 
veteran VA examinations in October 2004, June 2005, and 
August 2005, and obtained medical nexus opinions.  In 
addition, the AMC obtained available treatment records 
identified by the veteran from the Arkansas VA medical 
facilities.  Based on the foregoing, the Board finds that the 
RO and AMC complied with the Board's June 2003 and March 2004 
Remands with respect to the issues addressed in this 
decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the VCAA notices 
described above, the Board notes that copies of the October 
1998 rating decision, November 1998 Statement of the Case 
(SOC), June 1999 SSOC, June 1999 rating decision, July 1999 
SOC, July 1999 SSOC, August 1999 SSOC, November 1999 SSOC, 
July 2000 SSOC, April 2001 SSOC, August 2003 SSOC, and August 
2005 SSOC, provided to the veteran, included a discussion of 
the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach the 
decisions.  The SOC and SSOCs provided the veteran with 
notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

By virtue of the Board's June 2003 and March 2004 Remands 
together with earlier efforts by the RO to obtain all 
pertinent evidence (e.g., VA treatment records dating from 
1979 [date veteran reportedly first entered the VA system] to 
the present and local hearings), the Board finds that 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file have been made.  In 
addition, the Board observes that the claims file shows that 
the National Personal Records Center (NPRC) reported that the 
veteran's remaining service medical records were unavailable 
and presumed to be destroyed as a result of the 1973 fire.  
The NPRC further reported that a search of alternative 
records (Surgeon General's Office) was negative.  Based on 
the foregoing actions, the Board concludes that the records 
sought do not exist.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R.                  § 3.159(c)(2) (2005).  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).







II.       Service Connection for a Lung Disorder

Evidence

Several statements from the veteran and testimony the veteran 
presented in February 1993, April 1999, and October 1999 were 
reviewed.  The veteran reported 
that he contracted "double pneumonia" during his military 
service in Korea in  November 1951, and that he had had 
problems with his lungs and breathing ever since then.  In 
later statements, he contended he contracted pneumonia in 
December 1952 and March 1953.  He contended that he had 
recurring bouts of pneumonia over the years that had caused 
permanent damage to his lungs; he was told that x-rays showed 
scars all over his lungs from previous pneumonia.  He noted 
that he contracted pneumonia soon after his discharge from 
service in the fall of 1954 as well as in 1955 and 1956.  The 
veteran maintained that he attempted to obtain the treatment 
records from those facilities that treated him during this 
time but he was told that they did not keep records that went 
back that far.  

The March 1954 service separation examination report showed 
no complaints or findings referable to a lung disorder.  It 
was noted that a chest x-ray revealed that the veteran's 
lungs were "essentially normal."

In a note dated in October 1954 and received by the RO in May 
2000, Dr. G.H. noted that the veteran should be admitted for 
diagnosed pneumonia. 

In November 1998, the veteran submitted a letter dated in 
February 1963 that was purportedly prepared by Dr. E.W.  In 
the letter, Dr. E.W. reportedly noted that the veteran had 
lung problems due to pneumonia.  Dr. E.W. reportedly 
maintained that the veteran's lung problems were related to 
his military service.  

In a December 1976 letter, Dr. L.C. reported that he 
initially saw the veteran on November 3, 1976, who was 
hospitalized shortly thereafter from November 15, 1976 to 
November 18, 1976.  Dr. L.C. indicated that at that time the 
veteran had several complaints that included complaints of 
shortness of breath and pain in the left chest that radiated 
to his left arm.  Dr. L.C. noted that the veteran reported 
that he was employed at a shipyard from 1962 to January 1976 
and that since that time he had been unable to work.  Dr. 
L.C. further related that the veteran reported a history of 
hospitalization in April 1969, at which time he was diagnosed 
with chronic pulmonary disease.  Dr. L.C. added that the 
veteran reported that he was treated in his early childhood 
for scarlet fever and pneumonia.  Also, the veteran indicated 
that since his adulthood, he had been treated for pneumonia 
on several occasions, including once when he was in Korea.  
Dr. L.C. noted that a chest x-ray revealed some acute and 
chronic hylar inflammatory changes, but an electrocardiogram 
was completely normal.  Dr. L.C. indicated that the pulmonary 
function studies revealed severe restrictive and obstructive 
ventilatory insufficiency.  After a review of the veteran's 
medical records, Dr. L.C. concluded, in relevant part, that 
the veteran had chronic obstructive pulmonary disease (COPD).  

In a February 1978 letter, Dr. E.W. noted diagnoses of 
chronic bronchitis, emphysema, and thickening of the pleura 
of the right and left chest.

In a March 1978 letter, Dr. M.A. reported that the veteran 
presented with complaints of difficulty in breathing, 
shortness of breath, and dyspnea on exertion.  Dr. M.A. 
reported that a chest x-ray revealed that both of the 
veteran's lungs were fibrotic and that there was no doubt 
that the veteran had grade III to grade IV emphysema in the 
right and left lungs.  Also, the chest x-ray revealed a 
"great deal" of pleural thickening about the lungs and 
definite spreading of an infiltrate in the mid-thorax area in 
both the right and left lungs.  Dr. M.A. diagnosed emphysema 
of the right and left posterior lungs and pleural thickening 
of the right and left lungs.  

In an April 1978 letter (regarding a mental evaluation), Dr. 
R.H. related that the veteran reported a four to five year 
history of shortness of breath and other symptoms.  Also, the 
veteran reported that he had been on Workmen's Compensation 
since 1977.  

A June 1979 VA examination report noted diagnoses of chronic 
bronchitis and emphysema.  

In a July 1982 letter, Dr. E.W. reported that he had examined 
the veteran in February 1978 at which time he diagnosed 
chronic bronchitis, emphysema, and thickening of the pleura 
of the right and left chest.  

In an August 1987 letter, Dr. H.C. reported that he had 
treated the veteran for the past 18 months.  Dr. H.C. 
indicated that the veteran had emphysema.  

A VA treatment record dated in July 1991 noted that the 
veteran had a history of a 30 pack of cigarettes a year.  

A VA treatment record dated in July 1997 noted that a 
pulmonary function test revealed mild restrictive disease.   

A VA treatment record dated in August 1997 noted that the 
veteran had been experiencing intermittent left pleuritic 
chest pain since November 1996.  Dr. J.P. noted that a chest 
x-ray revealed a left pleural mass in this area.  A computed 
tomography (CT) scan revealed that the veteran had bilateral 
pleural plaques, primarily seen on the left side with the 
largest pleural abnormality located in the area of his pain.  
Dr. J.P. noted that after the first evaluation it was felt by 
another physician that these were pleural plagues, however, 
it was pointed out by Dr. J.P. that the pleural plaques did 
not cause symptoms and the veteran's symptomatology could not 
be explained by benign pleural plaques.  Dr. J.P. then noted 
that the veteran had a history of asbestos exposure.  

An August 1997 discharge summary noted a principal diagnosis 
of pleural plaques secondary to asbestos exposure.  Dr. W.W. 
reported that the veteran had smoked a pipe for the past 30 
years and that he used approximately a one-half pouch of 
tobacco per day.  Dr. W.W. noted that a CT scan of the chest 
revealed bilateral pleural plaques that Dr. W.W. indicated 
was felt to be consistent with the veteran's previous history 
of asbestos exposure approximately 20 to 25 years ago when he 
was employed in a shipyard.  After further review, Dr. W.W. 
concluded that it was felt that the bilateral pleural plaques 
represented benign plaques secondary to previous asbestos 
exposure.  Dr. W.W. noted however that it seemed unlikely 
that benign pleural plaques would represent a cause of the 
veteran's chest wall pain.  

A VA treatment record dated in October 1997 showed that Dr. 
M.E. noted that the veteran's complaints of left pleuritic 
chest pain might indicate more serious pathology than just 
benign asbestos plaques.  Dr. M.E. noted that Surgery would 
evaluate the veteran for an open pleural biopsy.  

In a March 1998 letter, Dr. J.E. reported on findings from a 
chest x-ray and provided an impression of parenchymal and 
pleural abnormalities consistent with asbestosis.    

A VA record dated in April 1998 noted an assessment of 
purulent bronchitis. 

In a September 1998 statement, C.R. reported that she was 
married to the veteran for 24 years.  C.R. noted that the 
veteran had pneumonia in 1954.  

In an October 1998 statement, the veteran's daughter reported 
that the veteran had had breathing problems "as far back as 
[she could] remember."  

In an October 1998 statement, the veteran's uncle reported 
that the veteran lived with him and his wife after his 
discharge from service in 1954.  He recalled that the veteran 
had pneumonia several times in 1954.  

In letters dated in October 1998 and September 2000, Dr. H.C. 
noted that he had treated the veteran "for the past several 
years."  Dr. H.C. related that the veteran reported that he 
contracted pneumonia in 1952, and that he had excessive 
breathing problems and chest discomfort at that time.  Dr. 
H.C. indicated that the veteran had had COPD for as long as 
he had known him and that he was constantly in need of 
breathing treatments.  

In a March 1999 letter, the veteran's son reported that he 
recalled that the veteran had had problems with his breathing 
every since he was "young."

In June 1999 and August 1999 letters, F.G. reported that she 
knew the veteran from 1953 to 1954 and was engaged to him at 
that time.  She reported that the veteran contracted 
pneumonia.  

In a July 1999 statement, H.W. reported that he served with 
the veteran in 1952.  H.W. reported that he recalled on one 
occasion that the veteran told him that he had been in the 
hospital with pneumonia. 

A VA treatment record dated in October 1999 noted an 
assessment of COPD with bilateral plaques shown on chest x-
ray "said by LMD to be compatible with asbestos" exposure. 

In a January 2001 letter, Dr. J.H. (associated with VA) 
reported that the veteran had been followed in his outpatient 
clinic since September 1997, at which time the veteran had 
COPD with bilateral pleural plaques.  Dr. J.H. noted that the 
veteran was a pipe smoker.  

A February 2004 VA treatment report showed that a report of 
CT scan noted an impression of bilateral pleural plaques in 
the lung bases suggestive for asbestos exposure. 

In letters dated in February 2001 and June 2004, Dr. R.M. 
reported that the veteran continued to be diagnosed with COPD 
and recurrent pneumonia. 

The October 2004 VA examination report showed that the 
examiner (Dr. H.P.) noted that the veteran had a long history 
of chronic lung disease that dated back to "many years 
ago."  The examiner indicated that the veteran reported that 
he smoked cigarettes for about four to five years and that he 
had smoked a pipe since service.  The veteran reported that 
he last had pneumonia two years ago.  He complained of 
recurring bouts of acute bronchitis.  After an examination, 
the examiner diagnosed chronic obstructive lung disease with 
bronchitis and benign pleural thickening noted on a CT scan.  
The examiner commented that further appropriate studies were 
being ordered to evaluate the foregoing diagnoses.  The July 
2004 CT scan noted an impression of mild right and moderate 
left lower lobe pleural thickening.  

In a follow-up June 2005 report to the October 2004 VA 
examination report, the examiner (Dr. H.P.) reported that he 
reviewed the claims folder.  The examiner indicated that it 
was his opinion that the pneumonia the veteran had in service 
was not related to his current chronic obstructive lung 
disease.  The examiner noted that the veteran smoked 
cigarettes for approximately five years and that he had been 
a chronic pot smoker.  The examiner noted that the veteran 
had had several bouts of pneumonia.  The examiner contended 
that he thought the veteran's pneumonia was related to his 
chronic lung disease, but he did not think that the episode 
of pneumonia that he was treated for in the service had any 
relationship to his current chronic lung disease and did not 
cause his chronic lung condition.  

Analysis

The medical evidence shows that the veteran is currently 
diagnosed with COPD with bronchitis and benign bilateral 
pleural thickening/plaques-none of which were noted on the 
veteran's service separation examination report in 1954.  The 
medical evidence shows that several physicians concluded that 
the bilateral pleural plaques were consistent with a history 
of asbestos exposure when the veteran was employed in a 
shipyard after his discharge from service reportedly from 
1962 to January 1976.  In the opinion of the October 2004 VA 
examiner, it was unlikely that the episode of pneumonia the 
veteran was treated for in service had any relationship to 
his current chronic lung disease.  The Board notes that the 
VA examiner's opinion is based on a review of the veteran's 
claims file and examination of the veteran and found to be 
persuasive when considered with the rest of the evidence of 
record.  There is no competent medical opinion to the 
contrary.  The Board agrees with the RO in finding the 
February 1963 letter incredible, which purports to be from 
Dr. E.W. who reportedly linked the veteran's lung problems to 
his service.  The February 1963 letter is unsigned, replete 
with spelling, grammatical, and punctuation errors, and 
appears to have been prepared on a modern word processor.  

As for the veteran's opinion on the cause of his lung 
disorders, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertions of a relationship between his lung disorders 
and service cannot constitute competent evidence of such a 
relationship.  In the absence of any competent medical 
evidence linking the veteran's currently diagnosed lung 
disorders to service, there is no basis upon which to grant 
his claim. 
The weight of the evidence is against the veteran's claim, so 
the benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
Accordingly, service connection for a lung disorder is not 
warranted. 


III.      Service Connection for Residuals of a Back Injury

Evidence 

Several statements from the veteran and testimony the veteran 
presented in February 1993, April 1999, and October 1999 were 
reviewed.  The veteran reported that he injured his back in 
basic training in 1951 and that he had had problems with his 
back ever since then.  In initial testimony provided in 
February 1993, he indicated that x-rays were taken of his 
back after the injury and physicians at that time told him 
that "there wasn't much they could do with that disc."  The 
veteran claimed that he was told that a vertebra or 
"something like that" was ruptured.  Then, in a November 
1998 statement, the veteran reported that at no time was he 
x-rayed during boot camp or at his discharge.  In testimony 
the veteran presented in 1999, he specified for the first 
time that he injured his back when he fell in a foxhole 
during basic training.  The veteran contended that he sought 
treatment for his back immediately after service but all of 
the physicians who treated him at that time were deceased.

The March 1954 separation examination report showed no 
complaints or findings referable to a back disorder.  

In the February 1963 letter that was purportedly prepared by 
Dr. E.W., he reportedly noted that he saw the veteran in 1954 
and 1955 for a severe back injury to his lumbar spine.  Dr. 
E.W. reportedly maintained that the veteran sustained a disk 
injury.  Dr. E.W. reportedly maintained that the veteran had 
had back problems throughout the years.  Dr. E.W. reportedly 
maintained that the veteran's back problems were related to 
his military service.  

In a December 1976 letter, Dr. L.C. reported that he 
initially saw the veteran in November 1976 who at that time 
complained of pain in the lumbar region of his back.  Dr. 
L.C. related that the veteran reported that he sustained a 
back injury in Korea.  

In a February 1978 letter, Dr. E.W. reported that an 
examination of the lumbar spine did not indicate any 
abnormalities.  

The June 1979 VA examination report showed that the examiner 
observed that the veteran's range of motion of the lumbar 
spine was "not too abnormal" for his age.  The examiner 
diagnosed degenerative arthritis of the lumbar spine, but in 
a supplemental report dated in July 1979, an examiner noted 
that x-rays of the lumbar spine were normal.    

A January 1986 radiographic report noted that x-rays of the 
lumbosacral spine revealed that the alignment of the 
vertebral bodies was normal.  The intervertebral disc spaces 
were within normal limits.  There were minimal anterior 
degenerative spur formations demonstrated at several levels.  
There was no other significant abnormality seen.  

A March 1991 VA radiographic report noted that x-rays 
revealed mild narrowing of the L5-S1 interspace.  

A January 1994 VA radiographic report noted that x-rays 
revealed partial desiccation of the intervertebral disc and 
mild facet hypertrophy suggested at L4-5.  The radiologist 
noted an impression of early degenerative disc disease 
without evidence of herniated nucleus pulposus or spinal 
stenosis. 

A February 1994 VA radiographic report noted that x-rays 
revealed generalized osteoporosis, degenerative osteophytes 
at the L1-L2 level, and degenerative changes in the facet 
joints at the L5-S1 level.  

An August 1995 VA radiographic report noted an impression of 
anterior spurring at L1 and L2 in an otherwise normal study.  

In a September 1998 letter, C.R. reported that when the 
veteran "came back from military service," he had back 
problems that stemmed from his basic training.  

In an October 1998 statement, the veteran's daughter reported 
that the veteran had back problems "as far back as [she 
could] remember."  

In an October 1998 statement, the veteran's uncle reported 
that the veteran had hurt his back in service.  

In letters dated in October 1998 and September 2000, Dr. H.C. 
reported that he had treated the veteran for "many years."  
Dr. H.C. indicated that when he first saw the veteran, he 
gave a history of jumping in basic training in 1951 with a 
heavy pack on and sustaining severe pain in the lumbar area 
that radiated to his legs.  Dr. H.C. noted that the veteran 
related that he had a "questionable lumbar disc" and that 
he suffered severe pain and discomfort since that time.  Dr. 
H.C. maintained that the lumbar pain that radiated to the 
veteran's legs and feet was attributable to lumbar disc 
disease and osteoarthritis.  Dr. H.C. indicated that the 
veteran had been seen by him on numerous occasions and 
examinations revealed findings of acute lumbar disc 
pathology.  Dr. H.C. noted that x-rays revealed severe 
pathology in the lumbar disc area.  Dr. H.C. concluded that 
the veteran sustained a back injury in 1951 and that he had 
had increased symptoms since that time.  

In a March 1999 letter, the veteran's son reported that he 
recalled that the veteran had problems with his back every 
since he was a "young."

In June 1999 and August 1999 letters, F.G. essentially 
reported that the veteran hurt his back in service.

In a September 1999 letter, C.P. reported that he recalled 
that the veteran injured his back in basic training when he 
jumped into a foxhole.

In a January 2001 letter, Dr. J.H. (associated with VA) 
reported that the veteran had been followed in his outpatient 
clinic since September 1997.   Dr. J.H. indicated that in 
August 1999, the veteran asked for treatment for chronic low 
back pain.  Dr. J.H. related that the veteran gave a history 
of chronic low back pain since boot camp.   

In letters dated in February 2001 and June 2004, Dr. R.M. 
reported that the veteran was his patient.  Dr. R.M. related 
that the veteran had a long standing history of back problems 
that dated back to 1954 to 1955 at which time he was under 
the care of Dr. E.W.  Dr. R.M. maintained that the injuries 
the veteran sustained during boot camp had continued to take 
their toll on the veteran's health over the years.  

An October 2004 VA examination (Dr. D.W.) report showed that 
the examiner reviewed the claims file.  The examiner related 
that the veteran reported on the history of the back injury.  
The veteran reported that he was not diagnosed with any 
fracture at that time, but he was given pain pills.  He 
indicated that since that time, he had had continuing pain 
that radiated into his legs that had progressively worsened.  
The examiner reported that x-rays revealed loss of disc 
height in L3-L4, L4-L5, and L5 and S1 with arthritic changes 
in those regions.  Based on a physical examination and x-
rays, the examiner diagnosed degenerative disc disease.   The 
examiner commented that "they believe that [the veteran's] 
lumbar spine condition may be secondary to the fall that he 
sustained several years ago."  The examiner noted that it 
was as likely as not that the veteran's current degenerative 
disc disease with radicular symptoms was related to the fall 
the veteran sustained.  

In a follow-up August 2005 report to the October 2004 VA 
examination report, another examiner (Dr. J.C.) reported that 
he reviewed the claims file including the October 2004 VA 
examination report.  The examiner noted that lumbar spine 
films taken in 1979 were normal although there was some 
question of "arthritis" being present at that time even 
though the x-rays were normal.  The examiner noted that it 
was his opinion that the current diagnosis of degenerative 
disc disease of the lumbar spine was less likely as not as a 
result of the back injury reported to have happened in 1951.  
The examiner opined that the changes noted in the veteran's 
spine at the present time were the results of the normal 
aging process and with possible contribution from other 
injuries such as the veteran's horse injury in 1973 and the 
motor vehicle accident in 1995 as well as possibly some other 
injury which was not documented in 1976.  The examiner 
concluded that overall his opinion was that the veteran's 
current condition was less likely or less than 50:50 
probability caused by the injury of 1951.  

Analysis

The medical evidence shows that the veteran is currently 
diagnosed with a low back disorder manifested by degenerative 
disc disease-which was not identified at the veteran's 
service separation examination in 1954.  There is favorable 
and unfavorable medical opinion evidence as to whether any 
currently diagnosed low back disorder is casually or 
etiologically related to a back injury the veteran reportedly 
sustained in service.  The Board must therefore weigh the 
credibility and probative value of these opinions, and in so 
doing, the Board may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Board accords the greatest evidentiary weight to the 
August 2005 VA examiner's opinion.  For reasons previously 
discussed, the Board finds the February 1963 letter 
purporting to be from Dr. E.W. incredible.  As for Dr. H.C.'s 
remark that the veteran had had increased symptoms since he 
sustained a back injury in 1951, to the extent that Dr. 
H.C.'s contention is offered as proof of a link between the 
veteran's diagnosed disc disease and service, the Board notes 
that his contention is not based on a review of all of the 
veteran's medical records.  Dr. H.C. also provided no 
rationale for his opinion.  There is similarly no indication 
that Dr. R.M. reviewed all of the veteran's medical records 
and both Dr. R.M. and the October 2004 VA examiner did not 
provide a rationale for their opinions.  In contrast, the 
August 2005 VA examiner's opinion is based on a review of the 
veteran's claims file and examination of the veteran.  Also, 
the August 2005 VA examiner's opinion is supported by a 
rationale and found to be persuasive when considered with the 
rest of the evidence of record that shows degenerative 
changes associated with veteran's lumbar spine several years 
after the veteran's discharge from service.  

Although the veteran contends that his current low back 
disorder is related to his service, as noted earlier, he is a 
layman and is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu, 2 
Vet. App. at 494-95.  The mere fact of an in-service injury 
is not enough.  There must be a chronic disability resulting 
from that injury.  The Board finds the August 2005 VA 
examiner's opinion dispositive of the question of whether any 
currently diagnosed low back disorder is related to an 
incident of the veteran's service.  In the absence of 
competent medical evidence that the back injury the veteran 
reportedly sustained in 1951 resulted in a chronic 
disability, there is no basis upon which to grant his claim.  
The weight of the evidence is against the veteran's claim, so 
the benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
Accordingly, service connection for residuals of a back 
injury is not warranted. 


IV.      Service Connection for a Bilateral Leg Disorder

Evidence 

Several statements from the veteran and testimony the veteran 
presented in February 1993, April 1999, and October 1999 were 
reviewed.  The veteran reported 
reported that he had had problems with his legs ever since 
service.   The veteran initially reported that he hurt his 
"leg" in January 1952, then he reported that he injured his 
legs during basic training in 1951.  At the February 1993 
hearing, the veteran claimed that he developed a "varicose 
vein problem" in service.  Then in December 1998, the 
veteran reported that he injured his legs from carrying heavy 
equipment, and in April 1999, the veteran testified for the 
first time that he injured his ankles when he fell in a 
foxhole during basic training.

The March 1954 separation examination report showed no 
complaints or findings referable to a bilateral leg disorder.  

In the February 1963 letter that was purportedly prepared by 
Dr. E.W., he reportedly noted that the veteran had varicose 
veins in his upper and lower legs that caused swelling due to 
poor circulation.  Dr. E.W. reportedly maintained that the 
veteran's problems were related to his military service.  

In a February 1978 letter, Dr. E.W. reported that on 
examination, he observed that the veteran stood with most of 
his weight on his left leg due to pain and discomfort of the 
right foot and leg.  The reflexes of the lower extremities 
were both superficial and deep and within normal ranges.  

The June 1979 VA examination report showed that the examiner 
observed that medical records dated in February 1978 noted 
that there was an abnormality of the nerves that supplied the 
right shoulder, right arm, and right leg.  The veteran's 
current complaints included a "bother[some]" right leg.  
The examiner noted that the veteran had marked weakness of 
the lower right extremity that he noted was probably 
neurogenic rather than orthopedic.  The examiner diagnosed 
varicose veins, bilateral.   

In a July 1982 letter, Dr. E.W. reported that the current 
examination revealed swelling in the ankles that was further 
evidence of cardiac decompensation.  

A VA inpatient treatment record that showed a period of 
hospitalization from November to December 1982, noted that 
the veteran had bilateral varicose veins and two pigmented 
lesions on the "lower extremity."  The skin lesions were 
removed. 

Records from the SSA noted that Dr. R.M. reported that a June 
1983 physical examination revealed varicosities.  Dr. R.M. 
diagnosed chronic venous insufficiency of the lower 
extremities.  

In an August 1987 letter, Dr. H.C. reported that he had 
treated the veteran for the past 18 months.  Dr. H.C. 
indicated that the veteran had severe varicose veins.

A VA treatment record dated in July 1991 showed that the 
veteran complained of left knee pain. 

In a September 1998 letter, C.R. reported that the veteran 
had problems with his legs and ankles.

In an October 1998 statement, the veteran's uncle reported 
that after the veteran's discharge from service, he noticed 
that the veteran had varicose veins.

In letters dated in October 1998 and September 2000, Dr. H.C. 
noted that "over the years" the veteran had developed 
severe varicose veins.  

In a March 1999 letter, the veteran's son reported that he 
recalled that the veteran had problems with his legs every 
since he was "young."

In June 1999 and August 1999 letters, F.G. essentially 
reported that the veteran hurt his legs in service.

In a September 1999 letter, C.P. reported that he was in 
basic training at the same time as the veteran and he 
recalled that the veteran injured his legs when he jumped 
into a foxhole between July and August 1951.  

In July 2000, the veteran submitted photos of his legs.  

A VA treatment record dated in December 2000 noted that the 
veteran was issued boots to support his ankles.  

In a January 2001 letter, Dr. J.H. (associated with VA) 
reported that the veteran had been followed in his outpatient 
clinic since September 1997.  Dr. J.H. indicated that in 
August 1999, the veteran asked for treatment for chronic 
ankle pain.  

In letters dated in February 2001 and June 2004, Dr. R.M. 
reported that the veteran had varicose veins.  

VA treatment records dated in January and June 2003 showed 
that the veteran complained of bilateral knee pain and ankles 
and that he was fitted for ankle braces, respectively.  

An October 2004 VA examination (Dr. D.W.) report showed that 
the examiner reviewed the claims file.  The examiner related 
that the veteran reported that he injured his ankles and 
knees when he jumped in a foxhole during service.  The 
veteran reported that he was not diagnosed with any fracture 
at that time, but he was given pain pills.  He complained of 
pain on the inside of his knees and in his ankles.  
The examiner reported that x-rays revealed some mild 
arthritis of the knees and the ankles.  Based on a physical 
examination and x-rays, the examiner diagnosed osteoarthritis 
of the knees and ankles.  The examiner commented that it was 
his impression that the osteoarthritis of the veteran's knees 
and ankles was an age related phenomenon and not specifically 
related to any injury since the veteran had no debilitating 
injuries such as a fracture or any other bony injury.  The 
examiner contended that it appeared that the reported on 
injury to the veteran's knees and ankles were sprains.  The 
examiner concluded that the veteran's claims file and 
physical and x-ray findings led him to the opinion stated.  
Additionally, the radiograph report showed that the 
radiologist noted that x-rays of the legs revealed arthritic 
changes with spurring noted at both knees and evidence of old 
trauma involving the left medial malleolus.  

Analysis

The medical evidence shows that the veteran is currently 
diagnosed with osteoarthritis of the ankles and knees-which 
was not identified at the veteran's service separation 
examination in 1954 and did not manifest to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service.  The veteran is also 
diagnosed with bilateral varicose veins.  There, however, is 
no competent medical opinion evidence of record that links 
the veteran's currently diagnosed bilateral varicose veins to 
an incident of his service.  For reasons previously 
discussed, the Board finds the February 1963 letter 
purporting to be from Dr. E.W. incredible.  

In addition, in the opinion of the October 2004 VA examiner, 
the osteoarthritis of the veteran's knees and ankles is age 
related and not related to the injury the veteran reportedly 
sustained in service.  The Board notes that the VA examiner's 
opinion is based on a review of the veteran's claims file and 
examination of the veteran.  Also, the VA examiner's opinion 
is supported by a rationale and found to be persuasive when 
considered with the rest of the evidence of record that shows 
no chronic right and left leg disability until several years 
after the veteran's discharge from service.  There is no 
competent medical opinion to the contrary, and for reasons 
previously discussed, the veteran's assertions of a 
relationship between a bilateral leg disorder and his 
military service cannot constitute competent evidence of such 
a relationship. 
In the absence of competent medical evidence that the injury 
the veteran reportedly sustained to his legs during basic 
training resulted in a chronic disability, there is no basis 
upon which to grant his claim.  The weight of the evidence is 
against the veteran's claim, so the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  Accordingly, service connection 
for a bilateral leg disorder is not warranted. 











ORDER

Service connection for a lung disorder is denied.

Service connection for residuals of a back injury is denied. 

Service connection for a bilateral leg disorder is denied. 


REMAND

In the Board's March 2004 Remand, the Board instructed the RO 
to have a VA examiner identify any current foot disability 
and associated symptomatology.  Also, the Board instructed 
that the VA examiner offer an opinion as to whether the 
veteran's foot disability is at least as likely as not 
related to his period of active service.  The October 2004 VA 
examiner did not provide the requested opinion and therefore 
represents a violation under Stegall, 11 Vet. App. at 271.  
Additionally, the Board acknowledges that at times the 
veteran has contended that his feet in addition to his back 
and legs were also injured in the incident that reportedly 
occurred during basic training, but the veteran has also 
maintained throughout the years that he sustained a cold 
injury to his feet during his service in Korea.  As such, the 
Board finds that the veteran should have been afforded a cold 
injury protocol examination.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded a cold 
injury protocol examination to ascertain 
the identity and etiology of any 
residuals of cold injury to the feet or 
any other foot disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any bilateral foot disorder found 
on examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), a residual of a 
cold injury to the feet that reportedly 
occurred during the veteran's service in 
Korea or any other incident of his 
service, including the injury that 
reportedly occurred during his basic 
training.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


